Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

by and between

THE UNITED STATES DEPARTMENT OF THE TREASURY

and

COMMUNITY FINANCIAL SHARES, INC.

Dated as of November 13, 2012



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

I DEFINITIONS

     1   

1.01. Definitions of Certain Terms

     1   

1.02. Interpretation

     3   

II THE SECURITIES PURCHASE

     4   

2.01. Purchase and Sale of the Shares

     4   

2.02. Closing of the Securities Purchase

     4   

III REPRESENTATIONS AND WARRANTIES

     4   

3.01. Representations and Warranties of the Company

     4   

IV COVENANTS

     5   

4.01. Forbearances of the Seller

     5   

4.02. Further Action

     5   

4.03. Remaining Certification and Disclosure Requirements

     6   

4.04. Transferability Restrictions Related to Long-Term Restricted Stock

     6   

V CONDITIONS TO THE CLOSING

     6   

5.01. Conditions to Each Party’s Obligations

     6   

5.02. Condition to Obligations of the Seller

     7   

VI TERMINATION

     8   

6.01. Termination Events

     8   

6.02. Effect of Termination

     8   

VII MISCELLANEOUS

     8   

7.01. Waiver; Amendment

     8   

7.02. Counterparts

     9   

7.03. Governing Law; Choice of Forum; Waiver of Jury Trial

     9   

7.04. Expenses

     9   

7.05. Notices

     9   

7.06. Entire Understanding; No Third Party Beneficiaries

     10   

7.07. Assignment

     10   

7.08. Severability

     11   

 

i



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of November 13, 2012,
by and between the United States Department of the Treasury (the “Seller”) and
Community Financial Shares, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Seller is currently the owner of and holds (i) 6,970 shares of
Fixed Rate Cumulative Perpetual Preferred Stock, Series A of the Company (the
“Series A Shares”) and (ii) 349 shares of Fixed Rate Cumulative Perpetual
Preferred Stock, Series B of the Company (the “Series B Shares” and together
with the Series A Shares, the “Shares”); and

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase from the Seller, subject to the terms and conditions contained in this
Agreement, all of the Shares (the “Securities Purchase”).

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

I DEFINITIONS.

1.01. Definitions of Certain Terms. For purposes of this Agreement, the
following terms are used with the meanings assigned below (such definitions to
be equally applicable to both the singular and plural forms of the terms herein
defined):

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of New York or the State of Delaware
are required or authorized by Law to be closed.

“Closing” has the meaning set forth in Section 2.02(A).

“Closing Date” has the meaning set forth in Section 2.02(A).



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Common Stock” means the common stock, with no par value, of the
Company.

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after date hereof in securities, banking and other Laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).

“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

“Purchase Price” has the meaning set forth in Section 2.01.

 

2



--------------------------------------------------------------------------------

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company; (ii) the Company
shall have been considered in “troubled condition” for the purposes of 12 U.S.C.
Sec. 1831i or any regulation promulgated thereunder; (iii) the Company shall
qualify as “Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 C.F.R. Sec. 208.43; or
(iv) the Company shall have become subject to any formal or informal regulatory
action requiring the Company to materially improve its capital, liquidity or
safety and soundness.

“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.

“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Series A Shares” has the meaning set forth in the recitals to this Agreement.

“Series B Shares” has the meaning set forth in the recitals to this Agreement.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

1.02. Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The term “person” as
used in this Agreement shall mean any individual, corporation, limited liability
company, limited or general partnership, joint venture, government or any agency
or political subdivision thereof, or any other entity or any group (as defined
in Section 13(d)(3) of the Exchange Act) comprised of two or more of the
foregoing. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, all references to “dollars”
or “$” are to United States dollars. This Agreement and any documents or
instruments delivered pursuant hereto or in connection herewith shall be
construed without regard to the identity of the person who drafted the various
provisions of the same. Each and every provision of this Agreement and such
other documents and instruments shall be construed as though all of the parties
participated equally in the drafting of the same. Consequently, the parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable either to this
Agreement or such other documents and instruments

 

3



--------------------------------------------------------------------------------

II THE SECURITIES PURCHASE.

2.01. Purchase and Sale of the Shares. Subject to, and on the terms and
conditions of, this Agreement, effective at the Closing, the Company will
purchase from the Seller, and the Seller will sell, transfer, convey, assign and
deliver to the Company, all of the Shares, free and clear of all Liens. The
aggregate purchase price for the Shares shall be an amount in cash equal to
(i) Three Million Two Hundred Ninety Three Thousand Five Hundred Fifty Dollars
($3,293,550.00) plus (ii) an amount equal to 45% of the accrued and unpaid
dividends on the Shares through and including the Closing Date, (together
(i) and (ii), the “Purchase Price”).

2.02. Closing of the Securities Purchase.

(A) Subject to Article V, the closing of the Securities Purchase (the “Closing”)
shall be held at such time or date that is agreed to in writing by the Seller
and the Company (the date on which the Closing occurs, the “Closing Date”). The
Closing shall be held at such place as the Seller and the Company shall mutually
agree in writing.

(B) At the Closing, or simultaneously therewith, the following shall occur:

(1) the Seller will deliver to the Company certificates for the Shares, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank or other
required instruments of transfer; and

(2) the Company will pay the aggregate Purchase Price to the Seller, by wire
transfer in immediately available funds, to an account designated in writing by
the Seller to the Company, such designation to be made not later than two
Business Days prior to the Closing Date.

III REPRESENTATIONS AND WARRANTIES.

3.01. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller as follows:

(A) Existence and Power. The Company is duly organized and validly existing as a
corporation under the Laws of the State of Delaware and is registered as a bank
holding company pursuant to the Bank Holding Company Act of 1956, as amended,
and has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement.

(B) Authorization. The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Company, and
no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller) this Agreement constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors’ rights and remedies generally.

 

4



--------------------------------------------------------------------------------

(C) Non-Contravention. Neither the execution and delivery of this Agreement nor
the consummation by the Company of the transactions contemplated hereby will
violate any provision of the charter or bylaws or similar governing documents of
the Company or, assuming that the consents, approvals, filings and registrations
referred to in Section 3.01(D) are received or made (as applicable), applicable
Law.

(D) Consents and Approvals. Except for the prior approval of the Board of
Governors of the Federal Reserve System for the Company to purchase the Shares
from Seller, no consents or approvals of, or filings or registrations with, any
Governmental Entity or of or with any other third party by and on behalf of the
Company are necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.

(E) Securities Matters. The Shares are being acquired by the Company for its own
account and without a view to the public distribution or sale of the Shares.

(F) Availability of Funds. As of the Closing, the Company will have sufficient
funds available to consummate the transactions contemplated hereunder.

IV COVENANTS.

4.01. Forbearances of the Seller. From the date hereof until the Closing,
without the prior written consent of the Company, the Seller will not:

(A) directly or indirectly transfer, sell, assign, distribute, exchange, pledge,
hypothecate, mortgage, encumber or otherwise dispose of, or engage in or enter
into any hedging transactions with respect to, any of the Shares or any portion
thereof or interest therein (other than pursuant to the Securities Purchase); or

(B) agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A).

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares.

4.02. Further Action. The Seller and the Company (A) shall each execute and
deliver, or shall cause to be executed and delivered, such documents and other
instruments and shall take, or shall cause to be taken, such further action as
may be reasonably necessary to carry out the provisions of this Agreement and
give effect to the transactions contemplated by this Agreement and (B) shall
refrain from taking any actions that could reasonably be expected to impair,
delay or impede the Closing or the consummation of the transactions contemplated
by this Agreement.

 

5



--------------------------------------------------------------------------------

4.03. Remaining Certification and Disclosure Requirements. The Company
acknowledges and agrees to comply with the certification and disclosure
requirements set forth in the Compensation Regulations, including without
limitation those submissions that are required with respect to the final portion
of the Relevant Period (see, for example, Sections 30.7(c) and (d), Sections
30.11(b) and (c) and Section 30.15(a)(3) of the Compensation Regulations and
FAQ-14 in the Frequently Asked Questions to the Compensation Regulations,
available at www.financialstability.gov).

4.04. Transferability Restrictions Related to Long-Term Restricted Stock. The
Company acknowledges that any long-term restricted stock (as defined in
Section 30.1 of the Compensation Regulations) awarded by the Company that has
otherwise vested may not become transferable, or payable in the case of a
restricted stock unit, at any time earlier than as permitted under the schedule
set forth in the definition of long-term restricted stock in Section 30.1 of the
Compensation Regulations. For this purpose, aggregate financial assistance
received (for purposes of the definition of long-term restricted stock) includes
the full original liquidation amount with respect to 6,970 Shares (see FAQ-15 in
the Frequently Asked Questions to the Compensation Regulations, available at
www.financialstability.gov). Upon the sale of the Shares to the Company, in the
event that any long-term restricted stock awarded by the Company is not
permitted to become transferable, or payable in the case of a restricted stock
unit, under the schedule set forth in the definition of long-term restricted
stock in Section 30.1 of the Compensation Regulations, the Company shall cancel
such long-term restricted stock and/or restricted stock units.

V CONDITIONS TO THE CLOSING.

5.01. Conditions to Each Party’s Obligations. The respective obligations of each
of the Company and the Seller to consummate the Securities Purchase are subject
to the fulfillment, or written waiver by the Company and the Seller, prior to
the Closing, of each of the following conditions:

(A) Completion of Equity Offering. The Company shall have closed one or more
transactions in which investors have collectively provided a minimum aggregate
amount of Twenty Four Million Dollars ($24,000,000.00) in gross cash proceeds to
the Company in exchange for Company Common Stock.

(B) Company Regulatory Approvals. All regulatory approvals required to
consummate the Securities Purchase shall have been obtained and shall remain in
full force and effect and all statutory waiting periods in respect thereof shall
have expired or been terminated.

(C) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Securities Purchase shall be
in effect. No Law shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.

 

6



--------------------------------------------------------------------------------

5.02. Condition to Obligations of the Seller. The obligation of the Seller to
consummate the Securities Purchase is also subject to the fulfillment, or
written waiver by the Seller, prior to the Closing, of the following conditions:

(A) Other Events. None of the following shall have occurred since the date
hereof:

(1) the Company or any of its Subsidiaries shall have (a) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (b) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (c) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (e) had
a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (f) sought or
shall have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (g) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (h) caused or shall have been
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive); or (i) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;

(2) a Governmental Entity in any jurisdiction shall have (a) commenced an action
or proceeding against the Company or any of its Subsidiaries; or (b) issued or
entered a temporary restraining order, preliminary or permanent injunction or
other order applicable to the Company or any of its Subsidiaries, which in the
case of (a) and (b) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;

(3) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(4) any Regulatory Event not otherwise existing on the date hereof.

 

7



--------------------------------------------------------------------------------

(B) Representations and Warranties. The representations and warranties set forth
in Article III of this Agreement shall be true and correct as though made on and
as of the Closing Date.

(C) Performance Obligations. The Company shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.

(D) Closing Certificate. The Company shall deliver to the Seller a certificate,
dated as of the Closing Date, signed on behalf of the Company by a senior
executive officer thereof certifying to the effect that all conditions precedent
to the Closing have been satisfied.

VI TERMINATION.

6.01. Termination Events. This Agreement may be terminated at any time prior to
the Closing:

(A) by mutual written agreement of the Company and the Seller; or

(B) by the Company, upon written notice to the Seller, or by the Seller, upon
written notice to the Company, in the event that the Closing Date does not occur
on or before March 13, 2013; provided, however, that the respective rights to
terminate this Agreement pursuant to this Section 6.01(B) shall not be available
to any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing
Date to occur on or prior to such date.

6.02. Effect of Termination. In the event of termination of this Agreement as
provided in Section 6.01, this Agreement shall forthwith become void and have no
effect, and none of the Seller, the Company, any affiliates of the Company or
any officers or directors of the Company or any of its affiliates shall have any
liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except that this Section 6.02 and Sections
7.03, 7.04, 7.05 and 7.06 shall survive any termination of this Agreement.

VII MISCELLANEOUS.

7.01. Waiver; Amendment.

Any provision of this Agreement may be (A) waived in writing by the party
benefiting by the provision, or (B) amended or modified at any time by an
agreement in writing signed by each of the parties hereto. Neither any failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege.

 

8



--------------------------------------------------------------------------------

7.02. Counterparts. This Agreement may be executed by facsimile or other
electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

7.03. Governing Law; Choice of Forum; Waiver of Jury Trial.

(A) This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Company at the address and in the manner set forth for
notices to the Company in Section 7.05 and (ii) the Seller at the address and in
the manner set forth for notices to the Seller in Section 7.05, but otherwise in
accordance with federal law.

(B) To the extent permitted by applicable Law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the transactions contemplated hereby.

7.04. Expenses. If requested by the Seller, the Company shall pay all reasonable
out of pocket and documented costs and expenses associated with this Agreement
and the transactions contemplated by this Agreement, including, but not limited
to, the reasonable fees, disbursements and other charges of the Seller’s legal
counsel and financial advisors.

7.05. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:

 

9



--------------------------------------------------------------------------------

If to the Company to:

Community Financial Shares, Inc.

357 Roosevelt Road

Glen Ellyn, Illinois 60137

Facsimile: (630) 545-0399

Attention: Scott W. Hamer, President and Chief Executive Officer

With a copy to:

Kilpatrick Townsend & Stockton LLP

607 14th Street, NW

Washington, DC 20005

Facsimile: (202) 204-5614

Attention: Edward G. Olifer

If to the Seller to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile: (202) 927-9225

Attention: Chief Counsel Office of Financial Stability

With a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Facsimile: (212) 504-6666

Attention: William P. Mills

7.06. Entire Understanding; No Third Party Beneficiaries. This Agreement
(together with the documents, agreements and instruments referred to herein)
represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

7.07. Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party, and any attempt to
assign any right, remedy, obligation or liability hereunder without such consent
shall be null and void; provided, however, that the Seller may assign this
Agreement to an Affiliate of the Seller. If the Seller assigns this Agreement to
an Affiliate, the Seller shall be relieved of its obligations and liabilities
under this Agreement but (i) all rights, remedies, obligations and liabilities
of the Seller hereunder shall continue and be enforceable by and against and
assumed by such Affiliate, (ii) the Company’s obligations and liabilities
hereunder shall continue to be outstanding and (iii) all references to the
Seller herein shall be deemed to be references to such Affiliate. The Seller
will give the Company notice of any such assignment; provided, that the failure
to provide such notice shall not void any such assignment.

 

10



--------------------------------------------------------------------------------

7.08. Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid, illegal or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity, legality or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its shareholders.
Upon any such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMMUNITY FINANCIAL SHARES, INC. By:   /s/ Scott W. Hamer   Name: Scott W. Hamer
  Title: President and Chief Executive Officer

 

UNITED STATES DEPARTMENT OF THE

TREASURY

By:   /s/ Timothy G. Massad   Name: Timothy G. Massad   Title: Assistant
Secretary for Financial Stability

[Signature Page to Securities Purchase Agreement]